Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 2, there is no description in the specification in regards to a method of controlling a quality of water by measuring an amount of dissolved solid (dissolved salt) in the produced water to obtain a measured quality (level of salinity), comparing the measured quality to a desired quality to obtain a compared quality, and diverting a first portion of the produced water to a treating process is diverted to produce treated water, wherein the first portion is determined based on the compared quality; producing energy to provide a produced energy from a second portion of the produced water, wherein the second portion comprises the produced water less the first portion of produced water; combining the treated water with the second portion of produced water to produce combined water comprising the desired quality; and pumping the combined water down the well and into the hydraulic fracture in the rock formation around the well to store energy.  In figure 6, valves 63, 64, and 65 can block or all flow of fluid to/from the well, power production, and desalination, respectively.  In specification paragraphs [0033] – [0039], there is discussion of water treatment and combined power production and desalination, but the entire specification is silent of any measuring of quality/level of salinity to determine how to control diverting a first portion of water to be treated and a second portion of water less the first portion to produce energy. 
Claims 3-8 depend from claim 1 and therefore fail to comply with the written description requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 12, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 18, and 19 of U.S. Patent No. 10,125,035. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 18, 18, and 19 of the patent "anticipate" application claims 9, 12, and 13.  Accordingly, application claims 9, 12, and 13 are not patentably distinct from patent claims 18, 18, and 19.  Here, patent claims 18, 18, and 19 require injection water down a well into a fracture of a depleted tight gas reservoir, pumping materials suspended in a fluid into the fracture, storing the fluid in the fracture, and producing power, wherein the reservoir is hydrophilic and formation damage is caused to decrease a relative permeability of hydrocarbons. while application claims 9, 12, and 13 only require pumping fluid down a well to a depleted tight gas reservoir to flow to a tip of a fracture, storing the fluid in the fracture, and producing power, wherein the fluid is water and formation damage is caused to decrease a relative permeability of hydrocarbons.  Thus, it is apparent that the more specific patent claims 18, 18, and 19 encompass application claims 9, 12, and 13.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 

Claims 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 18 of U.S. Patent No. 10,125,035, as applied to claim 9 above,  in view of Qu et al. (20120193092).  Patent claims 18 and 18 disclose all of the claimed subject matter further including the reservoir being naturally hydrophilic.  Patent claims 18 and 18 do not disclose the tight gas reservoir as a tight sandstone reservoir.
Qu et al. teaches that hydraulic fracturing is conducted in tight sandstone reservoirs. See Qu et al. paragraph [0003].
Since patent claims 18 and 18 and Qu et al. are both in the same field of endeavor the purpose disclosed by Qu et al. would have been recognized in the pertinent art of patent claims 18 and 18.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method of patent claims 18 and 18 to be conducted in a tight sandstone reservoir.


Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745
July 1, 2022